EXHIBIT 10.1
 
 




REDEMPTION AGREEMENT
 


between
 
 
PHOENIX ACQUISITION COMPANY II, L.L.C.
 
 
and
 
 
MERISEL, INC.
 


 
Dated as of January 19, 2011
 





 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

 
Page
   
ARTICLE I
   
DEFINITIONS
   
SECTION 1.01. Certain Defined Terms
1
   
ARTICLE II
   
PURCHASE AND SALE
   
SECTION 2.01. Purchase and Sale of the Securities
3
SECTION 2.02. Purchase Price
3
SECTION 2.03. Payment of Purchase Price
3
SECTION 2.04. Closing
4
   
ARTICLE III
   
REPRESENTATIONS AND WARRANTIES OF PHOENIX
   
SECTION 3.01. Organization, Authority and Qualification
4
SECTION 3.02. No Conflicts; Consents
4
SECTION 3.03. Securities
5
SECTION 3.04. Accredited Investor; Investigation
5
   
ARTICLE IV
   
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
   
SECTION 4.01. Organization, Authority and Qualification
5
SECTION 4.02. No Conflicts; Consents
6
SECTION 4.03. Securities
6
   
ARTICLE V
   
COVENANTS
   
SECTION 5.01. Consents and Approvals
7
SECTION 5.02. Registration Rights
7
SECTION 5.03. Resale and Transfer of Securities.
7
SECTION 5.04. Confidentiality
8
SECTION 5.05. Negotiations
8
SECTION 5.06. Further Assurances; Reasonable Best Efforts
9

 
 
- i -

--------------------------------------------------------------------------------

 
 
ARTICLE VI
   
CONDITIONS PRECEDENT TO CLOSING
   
SECTION 6.01. Conditions Precedent to Obligations of Phoenix
9
SECTION 6.02. Conditions Precedent to Obligations of the Company
10
   
ARTICLE VII
   
TERMINATION
   
SECTION 7.01. Conditions of Termination
12
SECTION 7.02. Effect of Termination
12
   
ARTICLE VIII
   
INDEMNIFICATION
   
SECTION 8.01. Survival
13
   
ARTICLE IX
   
GENERAL PROVISIONS
   
SECTION 9.01. Expenses
13
SECTION 9.02. Notices
13
SECTION 9.03. Entire Agreement
14
SECTION 9.04. Governing Law
14
SECTION 9.05. Choice of Venue
14
SECTION 9.06. Successors and Assigns; No Third-Party Beneficiaries
15
SECTION 9.07. Amendments; Waivers
15
SECTION 9.08. Severability
15
SECTION 9.09. Counterparts
15
SECTION 9.10. Section and Paragraph Headings
16



 
 
- ii -

--------------------------------------------------------------------------------

 

EXHIBITS
 

Exhibit A -       Certificate of Designation Exhibit B -       Amendment No. 2
to Stock and Note Purchase Agreement Exhibit C -       Registration Rights
Agreement

 

SCHEDULES
 

Schedule 4.02 -       Consent

 


 
 
- iii -

--------------------------------------------------------------------------------

 
 
REDEMPTION AGREEMENT
 
This REDEMPTION AGREEMENT (this “Agreement”), dated as of January 19, 2011,
between Phoenix Acquisition Company II, L.L.C., a Delaware limited liability
company (“Phoenix”), and Merisel, Inc., a Delaware corporation (the “Company”).
 
RECITALS
 
WHEREAS, Phoenix owns 346,163 shares of the issued and outstanding convertible
preferred stock (the “Convertible Preferred Stock”) of the Company;
 
WHEREAS, subject to the terms and conditions set forth herein, the Company
desires to authorize and issue 140,000 shares, par value $0.01 per share, of
Series A Preferred Stock of the Company (the “Preferred Stock”), pursuant to the
terms set forth in that certain Certificate of Designation of Series A Preferred
Stock of the Company, substantially in the form attached hereto as Exhibit A
(the “Certificate of Designation”); and
 
WHEREAS, subject to the terms and conditions set forth herein, Phoenix desires
to have redeemed by the Company, and the Company desires to redeem, all of the
Convertible Preferred Stock owned by Phoenix in exchange for $3,500,000.00 in
cash and the Preferred Stock.
 
NOW, THEREFORE, in consideration of the agreements and obligations set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Phoenix and the Company hereby
agree as follows:
 
ARTICLE I
DEFINITIONS
 
SECTION 1.01.  Certain Defined Terms.  For purposes of this Agreement:
 
“Action” means any claim, action, suit, arbitration, inquiry, proceeding or
investigation by or before any Governmental Authority.
 
“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person.
 
“Agreement” has the meaning set forth in the Preamble.
 
“Amendment No. 2 to Stock and Note Purchase Agreement” means that certain
Amendment No. 2, dated on or before the Closing Date (as defined below), to the
Stock and Note Purchase Agreement, dated as of September 19, 1997, by and among
Phoenix, the Company and Merisel Americas, Inc., a Delaware corporation and
wholly owned subsidiary of the Company, substantially in the form attached
hereto as Exhibit B.
 
 
 

--------------------------------------------------------------------------------

 
 
“Business Day” means a day other than a Saturday, Sunday or other day on which
banks in the State of New York are required or authorized to close.
 
“Cash Redemption Price” has the meaning set forth in Section 2.02.
 
“Certificate of Designation” has the meaning set forth in the Recitals.
 
“Closing” has the meaning set forth in Section 2.04.
 
“Closing Date” has the meaning set forth in Section 2.04.
 
“Common Stock” means the shares of common stock, par value $0.01 per share, of
the Company.
 
“Company” has the meaning set forth in the Preamble.
 
“Convertible Preferred Stock” has the meaning set forth in the Recitals.
 
“Equity Redemption Price” has the meaning set forth in Section 2.02.
 
“ERISA” means the Employee Retirement Income Security Act.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Governmental Authority” means any federal, national, supranational, state,
provincial, local, or similar government, governmental, regulatory or
administrative authority, agency or commission or any court, tribunal, or
judicial or arbitral body.
 
“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.
 
 “Law” means any federal, national, supranational, state, provincial, local or
similar statute, law, ordinance, regulation, rule, code, order, requirement or
rule of law (including common law).
 
“Lien” means any security interest, pledge, hypothecation, mortgage, lien
(including environmental and tax liens), violation, charge, lease, license,
encumbrance, servient easement, adverse claim, reversion, reverter, preferential
arrangement, restrictive covenant, condition or restriction of any kind,
including any restriction on the use, voting, transfer, receipt of income or
other exercise of any attributes of ownership.
 
“Outside Date” has the meaning set forth in Section 7.01(e).
 
“Person” means any individual, partnership, firm, corporation, limited liability
company, association, trust, unincorporated organization or other entity, as
well as any syndicate or group that would be deemed to be a person under
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
“Phoenix” has the meaning set forth in the Preamble.
 
“Phoenix Representative” means any Affiliates, directors, managers, officers,
employees, agents, attorneys, accountants, consultants, advisors or other
representatives of Phoenix.
 
“Preferred Stock” has the meaning set forth in the Recitals.
 
“Redemption Price” has the meaning set forth in Section 2.02.
 
“Registration Rights Agreement” has the meaning set forth in Section 6.01(g).
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Tax” means any and all taxes, fees, levies, duties, tariffs, imposts, and other
charges of any kind (together with any and all interest, penalties, additions to
tax and additional amounts imposed with respect thereto) imposed by any
government or taxing authority, including taxes or other charges on or with
respect to income, franchises, windfall or other profits, gross receipts,
property, sales, use, capital stock, payroll, employment, social security,
workers’ compensation, unemployment compensation, or net worth; taxes or other
charges in the nature of excise, withholding, ad valorem, stamp, transfer, value
added, or gains taxes; license, registration and documentation fees; and
customs’ duties, tariffs, and similar charges.
 
“Transaction Documents” means this Agreement, the exhibits and schedules hereto,
the Amendment No. 2 to Stock and Note Purchase Agreement, the Registration
Rights Agreement and all other agreements, instruments certificates and other
documents to be entered into or delivered by any party in connection with the
transactions contemplated to be consummated pursuant to any of the foregoing.
 
ARTICLE II
REDEMPTION AND EXCHANGE
 
SECTION 2.01.  Purchase and Sale of the Securities.  Subject to the terms and
conditions set forth in this Agreement, on the Closing Date (as defined below),
Phoenix hereby submits for redemption and transfers, assigns and delivers to the
Company, and the Company hereby redeems and accepts all right, title and
interest to the Convertible Preferred Stock owned by Phoenix, free and clear of
all Liens, for the Redemption Price (as defined below).
 
SECTION 2.02.  Redemption Price.  The aggregate redemption price for the
Convertible Preferred Stock shall consist of (a) $3,500,000.00 in cash (the
“Cash Redemption Price”) and (b) the Preferred Stock (the “Equity Redemption
Price” and, together with the Cash Redemption Price, the “Redemption Price”).
 
SECTION 2.03.  Payment of Redemption Price.  On the Closing Date, the Company
shall (a) pay the Cash Redemption Price by wire transfer of immediately
available funds to the account specified in writing by Phoenix at least one (1)
Business Day prior to the Closing Date and (b) deliver duly executed
certificates representing the Equity Redemption Price registered in the name of
Phoenix.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
SECTION 2.04.  Closing.  Subject to the terms and conditions set forth in this
Agreement, the closing of the redemption of the Convertible Preferred Stock and
exchange of the Convertible Preferred Stock and Preferred Stock (the “Closing”)
shall take place at the offices of Herrick, Feinstein LLP, 2 Park Avenue, New
York, NY 10016 as promptly as practicable (and in any case within four (4)
Business Days) after the date of the satisfaction or written waiver of the last
of the conditions to the Closing set forth in Article VI (other than those
conditions which, by their nature, are to be satisfied on or after the Closing
Date), or at such other location and on such other date as may be mutually
agreed by the parties hereto.  The date on which the Closing shall occur is
sometimes referred to herein as the “Closing Date.”
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF PHOENIX
 
Phoenix hereby represents and warrants to the Company as follows:
 
SECTION 3.01.  Organization, Authority and Qualification.  Phoenix is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Delaware and has all necessary requisite limited
liability company power and authority to enter into this Agreement and the other
Transaction Documents to which it is a party, and to carry out its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby.  Phoenix is duly licensed or qualified to do business and is in
good standing in each jurisdiction which the operation of its business makes
such licensing or qualification necessary, except to the extent that any failure
to be so licensed or qualified would not adversely affect the ability of Phoenix
to carry out its obligations under, and to consummate the transactions
contemplated by, this Agreement and the Transaction Documents.  The execution
and delivery of this Agreement and the other Transaction Documents by Phoenix,
the performance by Phoenix of its obligations hereunder and thereunder and the
consummation by Phoenix of the transactions contemplated hereby and thereby have
been duly authorized by all requisite limited liability company action on the
part of Phoenix and its members.  This Agreement has been duly executed and
delivered by Phoenix, and, assuming due authorization, execution and delivery by
the Company, this Agreement constitutes legal, valid and binding obligations of
Phoenix, enforceable against Phoenix in accordance with their respective terms.
 
SECTION 3.02.  No Conflicts; Consents.  The execution, delivery and performance
by Phoenix of this Agreement and the other Transaction Documents and the
consummation of the transactions contemplated hereby and thereby will not:
(a) violate, conflict with or result in the breach of any provision of the
certificate of formation or operating agreement (or similar organizational
documents) of Phoenix, (b) conflict with or violate any Law or Governmental
Order applicable to Phoenix, (c) require any consent, approval, exemption,
authorization or other action by, or filing with or notification to, any
Governmental Entity or any other Person, or (d) conflict with, result in any
breach of, constitute a default (or event which with the giving of notice or
lapse of time, or both, would become a default) under, require any consent
under, or give to others any rights of termination, amendment, acceleration,
suspension, revocation or cancellation of, or result in the creation of, any
Lien on any of the Convertible Preferred Stock pursuant to any note, bond,
mortgage or indenture, contract, agreement, lease, sublease, license, permit,
franchise or other instrument or arrangement to which Phoenix is a party or by
which any of the Convertible Preferred Stock is bound or affected, except to the
extent that such conflicts, breaches, defaults or other matters would not
adversely affect the ability of Phoenix to carry out its obligations under, and
to consummate the transactions contemplated by, this Agreement.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
SECTION 3.03.  Securities.  There are no options, warrants or other rights,
agreements, arrangements or commitments of any character relating to the
Convertible Preferred Stock which obligate Phoenix to sell any of the
Convertible Preferred Stock.  Phoenix is the record and beneficial owner of the
Convertible Preferred Stock, and Phoenix owns the Convertible Preferred Stock
free and clear of all Liens.  There are no voting trusts, stockholder or member
agreements, proxies or other agreements or understandings in effect with respect
to the voting or transfer of the Convertible Preferred Stock.
 
SECTION 3.04.  Accredited Investor; Investigation.  Phoenix (a) is an
“accredited investor” as such term is defined in Rule 501 promulgated under the
Securities Act, (b) is acquiring the Preferred Stock for investment and for
Phoenix’s own account and not with a view to, or for resale in connection with,
any distribution, except pursuant to registration under the Securities Act or an
exemption from such registration available under the Securities Act, and in
compliance with foreign securities laws, as applicable, (c) understands that the
Preferred Stock has not been registered under the Securities Act or under any
securities or blue sky laws and, as a result, are subject to substantial
restrictions on transfer, (d) has had the opportunity to ask questions of, and
to receive answers from, appropriate officers and employees of the Company with
respect to the terms and conditions of the transactions contemplated hereby and
with respect to the Company and the Preferred Stock and (e) has had access to
such financial and other information as requested in order for the undersigned
to make an informed decision as to an investment in the Company, and has had the
opportunity to obtain any additional information required to verify any of such
information to which the undersigned has had access.  The representations of
Phoenix in this Section 3.04 are made solely to ensure that the transfer of the
Preferred Stock from the Company to Phoenix complies with applicable securities
laws.
 
SECTION 3.05.  Brokers.  Phoenix is not liable for any investment banking fee,
finder’s fee, brokerage payment or other like payment in connection with the
origination, negotiation or consummation of the transactions contemplated herein
or pursuant to any other Transaction Document that will be the obligation of the
Company, and Phoenix is not a party to any agreement which might give rise to a
valid claim against the Company for any such fee, commission or similar payment.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company hereby represents and warrants to Phoenix as follows:
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
SECTION 4.01.  Organization, Authority and Qualification.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has all necessary corporate power and authority to
enter into this Agreement and the other Transaction Documents to which it is a
party, and to carry out its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby.  The Company is
duly licensed or qualified to do business and is in good standing in each
jurisdiction which the operation of its business makes such licensing or
qualification necessary, except to the extent that any failure to be so licensed
or qualified would not adversely affect the ability of the Company to carry out
its obligations under, and to consummate the transactions contemplated by, this
Agreement and the Transaction Documents.  The execution and delivery of this
Agreement and the other Transaction Documents by the Company, the performance by
the Company of its obligations hereunder and thereunder and the consummation by
the Company of the transactions contemplated hereby and thereby have been duly
authorized by all requisite corporate action on the part of the Company.  This
Agreement has been duly executed and delivered by the Company, and assuming due
authorization, execution and delivery by Phoenix, this Agreement constitutes
legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with their respective terms.
 
SECTION 4.02.  No Conflicts; Consents.  Except as set forth on Schedule 4.02,
the execution, delivery and performance by the Company of this Agreement and the
other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby will not: (a) violate, conflict with or result
in the breach of any provision of the certificate of incorporation or by-laws
(or similar organizational documents) of the Company, (b) conflict with or
violate any Law or Governmental Order applicable to the Company, (c) require any
consent, approval, exemption, authorization or other action by, or filing with
or notification to, any Governmental Entity or any other Person, or (d) conflict
with, result in any breach of, constitute a default (or event which with the
giving of notice or lapse of time, or both, would become a default) under,
require any consent under, or give to others any rights of termination,
amendment, acceleration, suspension, revocation or cancellation of, any note,
bond, mortgage or indenture, contract, agreement, lease, sublease, license,
permit, franchise or other instrument or arrangement to which the Company is a
party, which would adversely affect the ability of the Company to carry out its
obligations under, and to consummate the transaction contemplated by, this
Agreement.
 
SECTION 4.03.  Securities.  Upon the issuance, sale and delivery as contemplated
by this Agreement, the Preferred Stock will be duly authorized, validly issued,
fully paid and non-assessable shares of preferred stock of the Company, entitled
to the rights described in the Certificate of Designation.
 
SECTION 4.04.  Capitalization.  After giving effect to the transactions
contemplated by this Agreement and the Transaction Documents, the authorized
capital stock of the Company will consist of 30,000,000 authorized shares of
Common Stock and 1,000,000 authorized shares of preferred stock, 360,000 of
which preferred stock will be designated as Preferred Stock and 140,000 of which
will be issued and outstanding as of the Closing Date.  As of the date hereof,
8,453,671 shares of Common Stock are issued and 7,214,784 shares of Common Stock
are outstanding.  Except for options issued under the Company's stock option
plans, (x) the Company has no outstanding securities convertible into or
exchangeable for any shares of capital stock, (y) the Company has no outstanding
rights or options for the purchase of, or agreements providing for the issue
(contingent or otherwise) of, or calls, commitments or claims of any character
relating to, any capital stock of the Company or any stock or securities
convertible into or exchangeable for such capital stock and (z) the Company is
not subject to any obligation (contingent or otherwise) to repurchase or
otherwise acquire or retire any shares of capital stock or any convertible
securities, rights or options of the type described in the foregoing clause (x)
or (y).
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
SECTION 4.05.  Brokers.  The Company is not liable for any investment banking
fee, finder’s fee, brokerage payment or other like payment in connection with
the origination, negotiation or consummation of the transactions contemplated
herein or pursuant to any other Transaction Document that will be the obligation
of Phoenix, and the Company is not a party to any agreement which might give
rise to a valid claim against Phoenix for any such fee, commission or similar
payment.
 
ARTICLE V
COVENANTS
 
SECTION 5.01.  Consents and Approvals.  The Company shall, at its own expense,
use all commercially reasonable efforts to obtain, prior to the Closing, the
consent set forth on Schedule 4.02.
 
SECTION 5.02.  Registration Rights.  Except as provided by the Registration
Rights Agreement, the Company will not, as of the Closing Date, be under any
obligation to register any of the Preferred Stock under the Securities Act.
 
SECTION 5.03.  Resale and Transfer of Securities.
 
(a)           Phoenix agrees that it will not sell or otherwise transfer the
Preferred Stock except pursuant to an effective registration statement under the
Securities Act or in a transaction which, in the opinion of counsel reasonably
satisfactory to the Company, qualifies as an exempt transaction under the
Securities Act and the rules and regulations promulgated thereunder.
 
(b)           For the period beginning on the Closing Date and ending on the
second anniversary of the Closing Date, Phoenix shall not, and shall cause the
Phoenix Representatives not to, commence any tender offer in respect of the
outstanding shares of Common Stock for less than $1.25 per share.  If Phoenix or
any Phoenix Representative enters into any agreement with any third party for
the purchase and sale or other transfer of the Common Stock held by Phoenix or
the Preferred Stock, Phoenix agrees that as a condition precedent to such
transfer, such third party shall enter into a written agreement with the Company
pursuant to which such third party shall agree to the terms of this Section
5.03(b); provided, however, if such third party acquires the Common Stock held
by Phoenix or the Preferred Stock pursuant to either (i) a distribution thereof
by Phoenix to its limited partners or (ii) a public offering, then such third
party shall not be required to comply with the terms of this Section 5.03(b);
and provided further that under no circumstances shall Phoenix have any
obligation to enforce this Section 5.03(b) with respect to such third party or
any liability as a result of any failure by any such third party to comply with
this Section 5.03(b).  Any sale or transfer by Phoenix or any Phoenix
Representative in violation of this Section 5.03(b) shall be null and void, and
the Company shall have the right to instruct its transfer agent or any similar
trust company, bank or financial institution maintaining the records of the
Company’s stockholders to not transfer any shares of Common Stock or Preferred
Stock subject to such invalid sale or transfer.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
(c)           Following the Closing, if Phoenix or any Phoenix Representative
enters into any agreement with any third party for the purchase and sale or
other transfer of the Preferred Stock, Phoenix and the Phoenix Representatives
agree that, as a condition precedent to such transfer, such third party shall
enter into an agreement with the Company pursuant to which such third party
shall agree to waive any rights pursuant to Section 6(f) of the Certificate of
Designation with respect to any transfer by Phoenix or any Phoenix
Representative of the Common Stock held by Phoenix.
 
SECTION 5.04.  Operating Company.  The Company agrees that it shall take all
actions necessary to maintain its status as an operating company and shall not
cause any of its assets or those of its subsidiaries to be deemed “Plan Assets”
(as such term is defined by ERISA) with respect to the Company.
 
SECTION 5.05.  Information Rights.  The Company agrees that, so long as at least
twenty percent (20%) of the shares of Preferred Stock issued by the Company on
the Closing Date is outstanding, the Company will:
 
(a)           Annual Reports.  Furnish to each holder of shares of Series A
Preferred Stock, as soon as practicable and in any event within ninety (90) days
after the end of each fiscal year of the Company or such later date permitted
under the Exchange Act or any other applicable securities laws, rules and
regulations, an audited consolidated balance sheet as of the end of such fiscal
year, an audited consolidated statement of income, and an audited consolidated
statement of cash flows of the Company and its subsidiaries for such year, all
prepared in accordance with generally accepted accounting principles
consistently applied (except as noted therein); and
 
(b)           Quarterly Reports.  Furnish to each such holder, as soon as
practicable and in any event within forty-five (45) days of the last day of the
applicable quarter-end or such later date permitted under the Exchange Act or
any other applicable securities laws, rules and regulations, quarterly unaudited
financial statements of each of the first three (3) fiscal quarters of the
Company, including an unaudited balance sheet and an unaudited statement of
income, all prepared in accordance with generally accepted accounting principles
consistently applied (except as noted therein).
 
SECTION 5.06.  Confidentiality.  Following the Closing, Phoenix shall, and shall
cause any Phoenix Representative to, maintain in confidence any confidential
information, in whatever format, concerning the Company, and such confidential
information shall not be disclosed or used by Phoenix or any Phoenix
Representative without the Company’s prior written consent; provided, however,
that no such restriction shall apply to information which is or becomes
generally available to the public other than as a result of a disclosure by
Phoenix or a Phoenix Representative; provided further, however, if Phoenix or a
Phoenix Representative becomes legally compelled to disclose any such
information as referred to in this Section 5.06, Phoenix or such Phoenix
Representative shall, to the extent not prohibited by applicable Law, provide
the Company with prompt written notice before such disclosure to enable the
Company either to seek, at its expense, a protective order or other appropriate
remedy preventing or prohibiting such disclosure or to waive compliance with the
provisions of this Section 5.06 or both.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
SECTION 5.07.  Negotiations.  From and after the date hereof and until the
earlier to occur of the Closing Date and the termination of this Agreement
pursuant to Article VII hereof, Phoenix shall not, and shall not permit any
Phoenix Representatives to, directly or indirectly, encourage, solicit, engage
in discussions or negotiations with, or provide any information to, any Person
or group (other than the Company and its directors, officers, employees,
consultants, advisors, accountants, counsel, representatives and agents)
concerning any sale or other transfer of the Convertible Preferred
Stock.  Phoenix shall, and shall cause the Phoenix Representatives to,
immediately cease and cause to be terminated all existing discussions,
conversations, negotiations and other communications with any Person conducted
heretofore with respect to any such sale.  Phoenix shall promptly, and in any
event within one (1) day, communicate to the Company the fact that an inquiry or
communication concerning any such transaction which Phoenix, its Affiliates or
any other Person acting on behalf of Phoenix or its Affiliates may receive or of
which Phoenix may become aware, including the identity of the Person making such
proposal, offer, inquiry or contact and the material terms and conditions
thereof.
 
SECTION 5.08.  Further Assurances; Reasonable Best Efforts.  From time to time
after the Closing Date, at the other party’s reasonable request, each of the
parties hereto shall, and shall use commercially reasonable efforts to cause its
representatives to, execute and deliver such other documents and instruments of
conveyance and transfer and take such other actions as may be reasonably
required or desirable to carry out the provisions hereof and the transactions
contemplated hereby.  Each such party shall use its reasonable best efforts to
fulfill or obtain the fulfillment of the conditions to the Closing as promptly
as practicable.
 
ARTICLE VI
CONDITIONS PRECEDENT TO CLOSING
 
SECTION 6.01.  Conditions Precedent to Obligations of Phoenix.  The obligations
of Phoenix to effect the Closing is subject to the fulfillment or written
waiver, at or prior to the Closing Date, of each of the following conditions
precedent:
 
(a)           Representations and Warranties of the Company.  The
representations and warranties of the Company contained in this Agreement shall
have been true and correct when made and shall be true and correct as of the
Closing Date with the same force and effect as if such representations and
warranties had been made on and as of such date (except for any such
representations and warranties that, by their terms, speak only as of a specific
date or dates, in which case such representations and warranties shall be true
and correct on and as such specified date or dates), and Phoenix shall have
received a certificate to that effect dated as of the Closing Date and signed by
an officer of the Company.
 
(b)           Performance of the Obligations of the Company.  The Company shall
have performed in all material respects all obligations required under this
Agreement to be performed by it on or before the Closing Date, and Phoenix shall
have received a certificate dated the Closing Date and signed by a duly
authorized representative of the Company to that effect.
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
(c)           No Injunction or Action.  No order, statute, rule, regulation,
executive order, stay, decree, judgment or injunction shall have been enacted,
entered, promulgated or enforced by any court or other Governmental Authority
which prohibits or prevents the consummation of the transactions contemplated by
this Agreement which has not been vacated, dismissed or withdrawn prior to the
Closing Date.
 
(d)           Consents and Approvals.  At or prior to the Closing, the Company
shall deliver to Phoenix the written consent required on Schedule 4.02, which
consent shall be in full force and effect on the Closing Date.
 
(e)           Certificate of Designation.  The Company shall have filed the
Certificate of Designation with the Secretary of State of the State of Delaware,
substantially in the form attached hereto as Exhibit A.
 
(f)           Amendment No. 2 to Stock and Note Purchase Agreement.  The Company
shall have executed the Amendment No. 2 to Stock and Note Purchase Agreement,
substantially in the form attached hereto as Exhibit B.
 
(g)           Registration Rights Agreement.  The Company shall have executed
the Registration Rights Agreement, substantially in the form attached hereto as
Exhibit C (the “Registration Rights Agreement”).
 
(h)           Company Closing Deliverables.  The Company shall have delivered to
Phoenix:
 
(i)            on the Closing Date, a wire transfer of the Cash Redemption
Price, as contemplated by Section 2.02;
 
(ii)           on the Closing Date, all instruments necessary to effect the
transfer of the Equity Redemption Price, as contemplated by Section 2.02;
 
(iii)          a certificate of the resolutions of the Board of Directors of the
Company, approving and authorizing the execution, delivery and performance of
this Agreement and the other Transaction Documents, and the consummation of the
transactions contemplated hereby and thereby;
 
(iv)          a certificate of the Secretary or Assistant Secretary of the
Company, as to the incumbency of the officers executing this Agreement, and the
genuineness of their signatures; and
 
(v)           original signature pages to this Agreement and each other
Transaction Document to which it is a party.
 
SECTION 6.02.  Conditions Precedent to Obligations of the Company.  The
obligations of Company to effect the Closing is subject to the fulfillment or
written waiver, at or prior to the Closing Date, of each of the following
conditions precedent:
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
(a)           Representations and Warranties of Phoenix.  The representations
and warranties of Phoenix contained in this Agreement shall have been true and
correct when made and shall be true and correct as of the Closing Date with the
same force and effect as if such representations and warranties had been made on
and as of such date (except for any such representations and warranties that, by
their terms, speak only as of a specific date or dates, in which case such
representations and warranties shall be true and correct on and as of such
specified date or dates), and the Company shall have received a certificate to
that effect dated the Closing Date and signed by an officer of Phoenix.
 
(b)           Performance of the Obligations of Phoenix.  Phoenix shall have
performed in all material respects all obligations required under this Agreement
to be performed by it on or before the Closing Date, and the Company shall have
received a certificate dated the Closing Date and signed by a duly authorized
representative of Phoenix to that effect.
 
(c)           No Injunction or Action.  No order, statute, rule, regulation,
executive order, stay, decree, judgment or injunction shall have been enacted,
entered, promulgated or enforced by any court or other Governmental Authority
which prohibits or prevents the consummation of the transactions contemplated by
this Agreement which has not been vacated, dismissed or withdrawn prior to the
Closing Date.
 
(d)           Consents and Approvals.  At or prior to the Closing, the Company
shall have obtained the written consent required on Schedule 4.02, which consent
shall be in full force and effect on the Closing Date.
 
(e)           Amendment No. 2 to Stock and Note Purchase Agreement.  Phoenix
shall have executed the Amendment No. 2 to Stock and Note Purchase Agreement,
substantially in the form attached hereto as Exhibit B.
 
(f)           Registration Rights Agreement.  Phoenix shall have executed the
Registration Rights Agreement, substantially in the form attached hereto as
Exhibit C (the “Registration Rights Agreement”).
 
(g)           Phoenix Closing Deliverables.  Phoenix shall have delivered to the
Company:
 
(i)           on the Closing Date, all instruments necessary to effect the
transfer of the Convertible Preferred Stock, as contemplated by Sections 2.01
and 2.02;
 
(ii)          a certificate of the resolutions of the Board of Managers of
Phoenix, approving and authorizing the execution, delivery and performance of
this Agreement and the other Transaction Documents, and the consummation of the
transactions contemplated hereby and thereby;
 
(iii)         a certificate of the Secretary or Assistant Secretary of Phoenix,
as to the incumbency of the officers executing this Agreement, and the
genuineness of their signatures; and
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
(iv)         original signature pages to this Agreement and each other
Transaction Document to which it is a party.
 
ARTICLE VII
TERMINATION
 
SECTION 7.01.  Termination.  Notwithstanding anything to the contrary contained
herein, this Agreement may be terminated at any time prior to the Closing Date:
 
(a)           by the mutual written agreement of Phoenix and the Company;
 
(b)           by the Company if Phoenix has breached any representation,
warranty, covenant or agreement contained in this Agreement, such that the
conditions set forth in Section 6.02(a) or Section 6.02(b), as the case may be,
would not be satisfied as of any date following the date hereof; provided,
however, that the Company may not terminate this Agreement pursuant to this
Section 7.01(b) unless any such breach has not been cured within five (5)
Business Days after written notice by the Company to Phoenix informing Phoenix
of such breach, it being understood and agreed that no cure period shall be
required for a breach which by its nature cannot be cured; provided further,
that the Company may not terminate this Agreement pursuant to this Section
7.01(b) if it is then in material breach of the terms of this Agreement;
 
(c)           by Phoenix if the Company has breached any representation,
warranty, covenant or agreement contained in this Agreement, such that the
conditions set forth in Section 6.01(a) or Section 6.01(b), as the case may be,
would not be satisfied as of any date following the date hereof; provided,
however, that Phoenix may not terminate this Agreement pursuant to this Section
7.01(c) unless any such breach has not been cured within five (5) Business Days
after written notice by Phoenix to the Company informing the Company of such
breach, it being understood and agreed that no cure period shall be required for
a breach which by its nature cannot be cured; provided further, that Phoenix may
not terminate this Agreement pursuant to this Section 7.01(c) if it is then in
material breach of the terms of this Agreement;
 
(d)           by the Company or Phoenix if (i) there shall be a final,
non-appealable order of a foreign, federal or state court in effect preventing
consummation of the transactions contemplated hereby; or (ii) there shall be any
final action taken, or any statute, rule, regulation or order enacted,
promulgated or issued or deemed applicable to the transactions contemplated
hereby, by any Governmental Authority which would make consummation of the
transactions contemplated hereby illegal; and
 
(e)           by the Company or Phoenix if the Closing shall not have occurred
on or before January 31, 2011 (the “Outside Date”); provided, however, that if
the Closing shall not have occurred on or before the Outside Date as a result of
the Company’s or Phoenix’s failure to fulfill any material obligation under this
Agreement, which failure has been both intentional and the cause of, or resulted
in, the failure of the Closing to be consummated on or before such date, then
the consent of the other party shall be required to terminate this Agreement on
or following the Outside Date.
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
SECTION 7.02.  Effect of Termination.  In the event of the termination of this
Agreement pursuant to Section 7.01 hereof, this Agreement shall forthwith become
void and there shall be no liability or obligation on the part of any party
hereto or, to the extent applicable, their respective officers, directors,
stockholders, members or Affiliates, except (a) to the extent that such
termination results from the material and intentional breach by a party hereto
of any of its representations, warranties, covenants or agreements set forth in
this Agreement, it being understood and agreed that no termination of this
Agreement pursuant to this Article VII shall relieve any party of liability for
a material and intentional breach of any provision of this Agreement occurring
before such termination, (b) the terms set forth in this Section 7.02 and in
Article IX shall survive any such termination of this Agreement and (c) the
parties shall be entitled to temporary and permanent injunctive relief without
the necessity of proving actual damages and to enforce specifically any
provision of this Agreement.
 
ARTICLE VIII
 
GENERAL PROVISIONS
 
SECTION 8.01.  Survival.  All of the representations and warranties set forth in
Articles III and IV of this Agreement shall survive the Closing and remain in
full force and effect indefinitely.  All covenants and agreements contained in
this Agreement which are to be performed post-Closing will survive the Closing
in accordance with their terms.
 
SECTION 8.02.  Expenses.  Except as otherwise specified in this Agreement, all
costs and expenses, including fees and disbursements of counsel, financial
advisors and accountants, incurred in connection with this Agreement and the
transactions contemplated by this Agreement shall be paid by the party incurring
such costs and expenses, whether or not the Closing occurs.
 
SECTION 8.03.  Notices.  All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by an internationally recognized overnight courier service, by facsimile
or registered or certified mail (postage prepaid, return receipt requested) to
the respective parties hereto at the following addresses (or at such other
address for a party as shall be specified in a notice given in accordance with
this Section 8.03):
 
(a)           if to Phoenix:
 
Phoenix Acquisition Company II, L.L.C.
c/o Stonington Partners, Inc.
600 Madison Avenue
16th Floor
New York, NY  10022
Facsimile No:  (212) 339-8585
Attention: Bradley J. Hoecker
 
with a copy to (which copy shall not constitute notice):
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
Shearman & Sterling LLP
599 Lexington Avenue
New York, NY  10022-6069
Facsimile No:  (212) 848-7179
Attention:  Clare O’Brien
 
(b)           if to the Company:
 
Merisel, Inc.
127 West 30th Street
5th Floor
New York, NY 10001
Attention:  Donald R. Uzzi and Victor L. Cisario
E-mail: donald.uzzi@merisel.com and victor.cisario@merisel.com
 
with a copy to (which copy shall not constitute notice):
 
Herrick, Feinstein LLP
2 Park Avenue
New York, NY 10016
Facsimile No: (973) 274-6420
Attention: Edward B. Stevenson, Esq.
 
SECTION 8.04.  Specific Performance.  The parties hereto agree that irreparable
damage would occur in the event that the provisions contained in this Agreement
were not performed in accordance with their specific terms or were otherwise
breached.  It is accordingly agreed that the parties shall be entitled to seek
an injunction or injunctions, without the posting of any bond, to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereof, this being in addition to any other remedy to which they are entitled at
law or in equity.
 
SECTION 8.05.  Entire Agreement.  This Agreement, together with the schedules
and exhibits hereto, and the other Transaction Documents contains the sole and
entire agreements between the parties with respect to the subject matter hereof
and thereof and supersede all prior and contemporaneous discussions,
understanding, negotiations, and agreements (whether written or oral) among the
parties with respect to the subject matter of this Agreement and the other
Transaction Documents.
 
SECTION 8.06.  Governing Law.  This Agreement shall be governed under the laws
of the State of New York, without regard to the conflicts of law provisions
thereof.
 
SECTION 8.07.  Choice of Venue.  Each of the parties hereto irrevocably submits
to the jurisdiction of the state and federal courts located in the State of New
York, Southern District of New York or the New York State Supreme Court for the
County of New York for the purposes of any suit, action or other proceeding
arising out of this Agreement or any transaction contemplated hereby.  Each of
the parties hereto irrevocably and unconditionally waives trial by jury and
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit or proceeding arising out of this Agreement or the transactions
contemplated hereby in any state or federal court located in the State of New
York and hereby further irrevocably and unconditionally waives and agrees not to
plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum. The parties
hereto hereby agree that the non-prevailing party in any action, suit or
proceeding arising out of this Agreement or the transactions contemplated hereby
shall pay for any and all costs, including attorney’s fees, incurred by the
prevailing party in connection with any such action, suit or proceeding.
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
SECTION 8.08.  Successors and Assigns; No Third-Party Beneficiaries.  Neither
this Agreement, the Transaction Documents nor the rights and obligations
hereunder or thereunder may be assigned, subcontracted or otherwise delegated or
transferred without the prior written consent of each other party hereto or
thereto, as applicable.  All of the terms, covenants, representations,
warranties and conditions of this Agreement will be binding upon, and inure to
the benefit of, and be enforceable by, the parties hereto and their respective
successors and permitted assigns (and in the case of indemnities, for the
benefit of all persons indemnified).  Nothing herein expressed or implied is
intended or will be construed to confer upon or to give any Person that is not a
party hereto any rights, claims or remedies under or by reason of this Agreement
or the other Transaction Documents, except for parties expressly entitled to the
protection of any indemnification provision of this Agreement.
 
SECTION 8.09.  Amendments; Waivers.  This Agreement may be amended, modified or
superseded, and any of the terms, covenants, representations, warranties or
conditions hereof may be waived, only by a written instrument executed by
parties hereto.  No waiver of any provision of this Agreement shall be valid
unless in writing and signed by the party against whom enforcement is
sought.  The failure of any party at any time or times to require performance of
any provisions hereof will in no manner affect the right at a later time to
enforce the same.  No waiver by any party of any condition, or of any breach of
any term, covenant, representation or warranty contained in this Agreement, in
any one or more instances, will be deemed to be or construed as a further or
continuing waiver of any such condition or breach or a waiver of any other
condition or of any breach of any other term, covenant, representation or
warranty.
 
SECTION 8.10.  Severability.  If any provision of this Agreement shall become
illegal, invalid, unenforceable or against public policy for any reason, or
shall be held by any court of competent jurisdiction to be illegal, invalid,
unenforceable or against public policy, then such provision shall be severed
from this Agreement and the remaining provisions of this Agreement shall not be
affected thereby and shall remain in full force and effect.  In lieu of each
provision that becomes or is held to be illegal, invalid, unenforceable or
against public policy, there shall be automatically added to this Agreement a
provision as similar in substance to the objectionable provision as may be
possible and still be legal, valid, enforceable and in compliance with public
policy.
 
SECTION 8.11.  Counterparts.  This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement.
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
SECTION 8.12.  Section and Paragraph Headings.  The section and paragraph
headings in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement.
 
[Remainder of Page Intentionally Left Blank; Signature Page Follows]


 
 
- 16 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above by their respective officers thereunto duly
authorized.
 



 
PHOENIX ACQUISITION COMPANY II, L.L.C.
           
By:
Stonington Capital Appreciation 1994 Fund, L.P. as a member
              By:
Stonington Partners, L.P., its general partner
                By: Stonington Partners, Inc. II, its general partner          
          By: /s/ Bradley J. Hoecker       Name: Bradley J. Hoecker      
Title: Partner                                     MERISEL, INC.                
    By: /s/ Donald R. Uzzi       Name: Donald R. Uzzi       Title:   Chairman of
the Board, Chief Executive Officer and President  

 
 
 
 
 
[Signature Page to Redemption Agreement]